DETAILED ACTION
This Office action is in response to the Applicant’s arguments/remarks on 10 August 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Seo et al., US PG pub. 20160343949 A1 related to display apparatus. Seo teaches a base substrate (2590, fig. 25B), a plurality of drive circuits (2503, fig. 25B), a light-blocking layer (2567BM, fig. 25B), a plurality of organic light-emitting units (2550R, fig. 25B) and a plurality of fingerprint recognition units (2595, fig. 25B; ¶0532 that the sensor as shown in a description of electronic device sensor 9007 can be used for finger print sensor) arranged on a side of the light-blocking layer (2567BM, fig. 25B) facing away from the organic light-emitting units (2550R, fig. 25B), wherein the base substrate (2590, fig. 25B), the plurality of drive circuits (2503, fig. 25B), the light-blocking layer (2567BM, fig. 25B), and the plurality of organic light-emitting units (2550R, fig. 25B) are successively stacked, wherein in a first direction, a distance between an edge (the V edge is facing the aperture made by layer 2567BM) on a side of the first anode (via as shown in figure 25B below are anode) facing close to an imaging aperture (aperture made by 2567BM, fig. 25B) and a center of the first via hole (see figure 25B below) that is in communication with the imaging aperture (aperture made by 2567BM, fig. 25B) is L1, a distance between an edge of the second anode (via as shown in figure 25B below are anode) and a center of one of the second via holes (see figure 25B below) is L2, and L1 < L2, wherein the first direction is parallel to a connection line between the center of the first via hole (see figure 25B below) and the center of the imaging aperture (aperture made by 2567BM, fig. 25B). However, Seo fails to teach wherein a plurality of via holes and a plurality of imaging apertures are formed in the light-blocking layer; the via holes comprise first via holes and second via holes, wherein at least one of the first via holes is in communication with one of the imaging apertures; and light reflected by a touch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822